DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/03/2022, has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer, filed on 06/03/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/237234, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
5.	Claims 1-37 are allowed over the prior art of record as amended by the applicant on 06/03/2022.
6.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure recited in independent claims 1, 19, and 37.
7.	The closest prior art of record is Hassler, Jr. et al. (PGPub 2006/0161186); and Radmer et al. (PGPub 2007/0049865).
8.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure comprising a reservoir comprising: 
a rigid body having an annular attachment area, a depression formed in the rigid body within an area circumscribed by the annular attachment area, and a tubular port extending from the periphery of the rigid body; and 
a flexible wall attached to the rigid body at the annular attachment area so as to define with the rigid body a space to hold the liquid,
wherein the tubular port has a port opening in fluid communication with the space via an opening formed in the depression, and the port opening includes a piercable septum, the reservoir arranged to receive liquid into the space through the piercable septum and to provide liquid from the space through the piercable septum, the piercable septum prevents fluid from exiting the space in an unpierced state.
 Specifically, regarding independent claims 1, 19, and 37, the prior art to Hassler, Jr. and Radmer, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the reservoir further comprises: 
a portion of the flexible wall being movable relative to the rigid body to adjust a volume of the space whereby ambient pressure is maintained in the space as the flexible wall moves toward the rigid body.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/17/2022